DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (D208,321).
Noting the annotated drawings provided below, Brown (‘321) provides a design (the embodiment illustrated in Figs. 6-11) for a handheld assistive opening device for opening containers, 
having respective first and second opposed surfaces, at least one of the first and second opposed surfaces having gripping contours disposed thereon, the rotational axes being 
perpendicular to an arm plane passing through the first and second opposed surfaces; wherein, at respective first positions of the elongated arms at respective first ends of the respective limited arcs, the arms form an acute angle (Figs. 6 and 8); wherein the handheld assistive opening device is operable with the arms in the respective first positions to open a container, the container having a container body and a container cap which is rotated about a container axis to open the container, by positioning the container cap between the opposed surfaces with the axis of rotation of the container cap substantially perpendicular to the arm plane, engaging the container cap with the gripping contours, and applying a torque to the body of the handheld assistive opening device to rotate the container cap; wherein both the first and second opposed surfaces have respective gripping contours disposed thereon; wherein the opposed surfaces of the elongated arms are substantially .

    PNG
    media_image1.png
    615
    568
    media_image1.png
    Greyscale

Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renner (US 2008/0022809 A1).
Renner (‘809) discloses a screw cap opener having:  a body (handle 6); a first elongated arm (2) and a second elongated arm nd sentence), the elongated arms being rotatable through respective limited arcs about respective first and second parallel rotational axes, the elongated arms 
having respective first and second opposed surfaces, at least one of the first and second opposed surfaces having gripping contours disposed thereon, the rotational axes being 
perpendicular to an arm plane passing through the first and second opposed surfaces (Fig. 4); wherein, at respective first positions of the elongated arms at respective first ends of the respective limited arcs, the arms form an acute angle; wherein the handheld assistive opening device is operable with the arms in the respective first positions to open a container, the container having a container body and a container cap which is rotated about a container axis to open the container, by positioning the container cap between the opposed surfaces with the axis of rotation of the container cap substantially perpendicular to the arm plane, engaging the container cap with the gripping contours, and applying a torque to the body of the handheld assistive opening device to rotate the container cap (Fig. 2; and, paragraph [0022]); wherein both the first and 
second opposed surfaces have respective gripping contours disposed thereon (paragraph [0027]); wherein at respective second positions of the elongated arms at respective second ends .
Claim(s) 1, 4, 5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuyer (D501,771).
Noting the annotated drawings provided below, McGuyer (‘771) provides a design for a handheld assistive opening device for opening containers, comprising:  a body; a first elongated arm and a second elongated arm, the elongated arms being rotatably attached to the body, the elongated arms being rotatable through respective limited arcs about respective first and second parallel rotational axes, the elongated arms having respective first and second opposed surfaces, at least one of the first and second opposed surfaces having gripping contours disposed thereon (Fig. 1), the rotational axes being 
perpendicular to an arm plane passing through the first and second opposed surfaces (Figs. 4 and 9); wherein, at respective first positions of the elongated arms at respective first ends of the respective limited arcs, the arms form an acute angle (Figs. 1, 2 and 4); wherein the handheld assistive opening device is operable with the arms in the respective first positions to open a container, the container having a container body and a container cap which is rotated about a container axis 
cap substantially perpendicular to the arm plane, engaging the container cap with the gripping contours, and applying a torque to the body of the handheld assistive opening device to rotate the container cap (assumed intention for the design, i.e., Title “Jar opener with handle”); wherein at respective second 
positions of the elongated arms at respective second ends of the respective limited arcs, the first longitudinal axis and the second longitudinal axis are substantially parallel (Figs. 6-10); wherein the opposed surfaces of the elongated arms are substantially straight (Figs. 1, 2, 4 and 7); further comprising a top plate positioner, the top plate positioner being positionable above the arm plane over the interior of the acute angle and blocking the container cap from moving above the top 
plate; wherein the body contains a finger engagement recess at one edge thereof.

    PNG
    media_image2.png
    234
    724
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (‘321), Renner (‘809) or McGuyer (‘771), as applied to claim 1 above, as being obvious as evidenced by Klein (US 2019/0276293 A1), Bitonito et al. (6,837,131), Miller (5,664,466), Wolford et al. (5,154,101), Rosberg et al. (4,523,497), and Huff (3,736,817).
Brown (‘321), Renner (‘809) and McGuyer (‘771), as applied to claim 1 above respectively, provide an opening device having all of the limitations as claimed, except for being silent with respect to the gripping contours as being “steel teeth.”
	However, Klein (‘293 A1), Bitonito et al. (‘131), Miller (‘466), Wolford et al. (‘101), Rosberg et al. (‘497), and Huff (‘817), respectively, provide various forms of container opening devices, wherein each teach, inter alia, that the gripping portion(s) of the device are formed of steel (teeth or contours). 
.
Allowable Subject Matter
Claims 6, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  that the body is in the shape of an “X”, and the elongated arms extend from two adjacent legs of the “X”; that the top plate positioner is rotatable about an axis substantially perpendicular to the arm plane to a position in which it does not obstruct the container cap within the interior of the acute angle; that a gearing mechanism synchronizes motion of the first and second elongated arms, together in combination with the rest of the limitations in the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/